Case 2:20-cv-03104-CMR Document 1-5 Filed 06/25/20 Page 1of1

Int, CL: 9

Prior U.S. Cls,: 21, 23, 26, 36, and 38

Reg. No. 2,294,575

United States Patent and Trademark Office _ Registered Nov, 23, 1999

TRADEMARK
PRINCIPAL REGISTER

PRIMEPAY

PRIMEPAY, INC, (VIRGINIA CORPORATION)

301 LINDENWOOD DRIVE

SUITEIO

MALVERN, PA 19355 BY MERGER WITH AU-
TOTAX, INC. (VIRGINIA CORPORATION)
MCLEAN, VA 22102

FOR; COMPUTERIZED SYSTEMS COM-
PRISED OF COMPUTER HARDWARE AND

COMPUTER SOFTWARE FOR USE IN BUSI-
NESS AND FINANCIAL MANAGEMENT, IN
CLASS 9 (U.S. CLS, 21, 23, 26,36 AND 38).

FIRST USE 3-0-1999; IN COMMERCE
3-0-1999.

SN 74-683,180, FELED 6-1-£995,
MARY CRAWFORD, EXAMINING ATTORNEY
